Citation Nr: 0508207	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension 
benefits in the amount of $3,328.00


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active service from November 1968 to April 
1970.  

This appeal arises from a September 2002 decision by the 
Waco, Texas Regional Office (RO) and the Committee on Waivers 
and Compromises (Committee), which granted the veteran a 
waiver of overpayment in the amount of $950, and denied 
waiver of an overpayment of pension benefits in the amount of 
$3,328.00 due to the request for waiver being untimely.  


FINDINGS OF FACT

1.  An overpayment of pension benefits in the original amount 
of $3,328.00 was created in October 2001.

2.  Notice of the indebtedness was sent to the appellant at 
his address of record on October 11, 2001.

3.  The appellant filed a request for waiver of the 
overpayment in August 2002, in excess of 180 days after 
notice of the indebtedness was sent to him.


CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
overpayment of pension benefits in the amount of $3,328.00. 
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

After careful consideration, the Board has determined that 
the VCAA does not apply in the instant case.  Statutory 
requirements for providing notice concerning waiver of 
recovery of overpayments are found in Chapter 53 of Title 38 
of the United States Code.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
and duty to assist provisions of the VCAA are relevant to a 
different chapter of title 38, and do not apply to cases 
involving requests for waiver of overpayment. See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  


Background

In August 1999, the RO granted the veteran entitlement to a 
nonservice-connected pension.  The letter informed the 
veteran to inform VA if his family income changed or his net 
worth increased.  The RO wrote the veteran that starting June 
1, 1999, he was entitled to receive $958 monthly.  

The veteran submitted an income verification report in 
February 2000.  

The Social Security Administration wrote the veteran a letter 
in June 2001, telling him that he would receive $832.00 for 
the month of June 2001 beginning around July 3, 2001, and 
every month thereafter.  The notification letter was date-
stamped received by the RO on July 9, 2001.  

The RO sent the veteran a letter on September 26, 2001, that 
his pension benefits were being reduced to $183 effective 
June 1, 2001, because he was receiving Social Security 
benefits.  

In an October 2001 decision, the Debt Management Center (DMC) 
wrote the veteran that he owed VA $3,328.00.  The back of the 
letter informed the veteran that he had 180 days to request a 
waiver of the overpayment in question.  

In a letter received at the RO on August 7, 2002 (and signed 
by the veteran on July 30, 2002, and received at the Oklahoma 
Department of Veterans Affairs on the same date), the veteran 
requested a waiver of the debt in question.  

The veteran submitted a financial status report, date-stamped 
received on August 30, 2002.  


Analysis

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The Court has held that 38 U.S.C.A. § 5302(a) requires that 
VA specify the preliminary determination as to the amount of 
debt in the notification of indebtedness, and that such 
notification is the event which triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary. See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  

The record shows that in September 2001, the RO terminated 
the veteran's pension benefits, resulting in an overpayment 
of $3,328.00.  The DMC sent the veteran a letter in October 
2001 informing him that he owed VA $3,328.00.  The back of 
the letter informed the veteran that he had 180 days to 
request a waiver of the overpayment in question.  
Accordingly, the 180-day period that the veteran had to 
request a waiver of the overpayment in question ran from 
October 11, 2001, to April 8, 2002.  Since the appellant's 
August 7, 2002, waiver request was made after this period, 
under the law, this constitutes an untimely filing of his 
waiver application. See 38 U.S.C.A. § 5302(a) (West 2002).

The appellant does not dispute that he received the August 
2001 letter.  Nor does he contend that a mistake was made by 
either VA or postal authorities in the mailing of this notice 
letter to his address of record at the time the letter was 
sent.  See Mindenhall, supra; see also Baxter v. Principi, 17 
Vet.App. 407 (2004) [the Board need not examine whether 
presumption of regularity has been rebutted unless and until 
an appellant, at a minimum, alleges that he or she did not 
receive the document in question].

In short, it makes no difference when the appellant actually 
obtained the debt notice and took action on it.  What matters 
is that DMC sent the appellant the debt notice to his last 
known address in the regular manner that correspondence is 
mailed.  With application of the presumption of regularity, 
and in the absence of any contrary evidence, such mailing was 
all that was required legally to provide him with notice of 
the overpayment debt.  

There is no evidence that any other correspondence that could 
be construed as a request for waiver was received by VA until 
the appellant's request for waiver was received in August 
2002.  Even if the July 2002 date the veteran signed the 
request for waiver of the overpayment (as opposed to the date 
it was received at the RO on August 7, 2002) is considered, 
this is still well beyond the 180 day period ending on April 
8, 2002.  

Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case, and therefore, the Board has no authority to disregard 
the limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).

Accordingly, as the appellant's request for waiver of 
recovery of an overpayment of education benefits was not 
timely filed, his claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Although the appellant has cited personal financial hardship 
in seeking a waiver of the charged indebtedness, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  The standard of equity and good 
conscience, which take such considerations into account, only 
comes into play if a timely request for waiver has been 
submitted. 38 C.F.R. §§ 1.963, 1.965 (2004).


ORDER

The appellant's request for waiver of overpayment of pension 
benefits was not timely filed and therefore, the benefits 
sought on appeal are denied.







______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


